DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-24 are pending.
Claims 2, 4-8, 14, 18-20, 23, and 24 are withdrawn.
Claims 1, 12, 15, 16, and 22 were amended.

Claim Rejections - 35 USC § 112
Claim 22 was previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 10/6/2022. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stump (US 5327592 A), herein referred to as Stump, in view of Bhai (EP 2308440 A2), herein referred to as Bhai.
Regarding claim 1, Stump discloses a lift system for a care recipient comprising: a hoist module (winch 80 and power box 100); a support assembly (lift 20) which is movable relative to the hoist module; and a control system (circuit protector 128, contains switching circuitry) comprising a user interface (switch box 110) adapted to enable a user to: a) issue an operational command which causes the support assembly to move to an operational destination (switch 314 has a down command, see controller 310 which is similar to switch box 110 in FIG. 8); b) issue a stowage command which causes the support assembly to move to a stowage destination (switch 314 has an up command, see controller 310 which is similar to switch box 110 in FIG. 8). Stump does not explicitly teach the control system also adapted to: A) disregard the issued stowage command provided at least one condition is satisfied, the at least one condition including the user being out of reach of the user and B) encumber issuance of the stowage command. Bhai, however, discloses a head of bed angle mounting, calibration, and monitoring system comprising a user interface (see FIG. 2) further comprising a lockout key that is activatable by a caregiver to prevent unauthorized users from activating or deactivating the head of the bed monitoring system or other caregiver-controllable bed functions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Stump with the lockout key of Bhai in order to facilitate a means of disregarding unauthorized commands given on a user interface.
Regarding claim 3, Stump (in view of Bhai) teaches the at least one condition further includes the user interface being stored on the support assembly (Stump, see FIG. 1, switch box 110 is connected to power box 100).
Regarding claim 9, Stump (in view of Bhai) teaches the at least one condition further includes of one or more user interface elements required for issuance of the stowage command being positioned on the user interface such that the element or elements are poorly accessible to a user or inconvenient for the user to operate under circumstances in which issuance of the stowage command is contraindicated. Examiner notes that regarding the switch box 110 of Stump, FIG. 8 shows a wireless remote controller 310 having the same buttons and switches configuration. It should be further noted that the up/down switch 314 is on the right side of the control and the on/off switch 312 is on the left side of the control where it would be inconvenient for a right handed user to issue an up commands on the up/down switch 314 until the on/off switch 312 is placed in the on position where placement of the on/off switch is disposed on the opposite side of the user interface. 
Regarding claim 10, Stump discloses the user interface comprises one or more elements that are actuable to issue the stowage command are, under circumstances of interest, poorly accessible and/or inconvenient to operate. Examiner notes the switch box 110 is disposed at the end of a switch cord 108 further connected to a reel that can place the switchbox 110 in a position that is out of reach to a user. Furthermore, examiner notes the issuance of the up command on switch 314 of remote controller 310 requires the switch to be on via switch 312.
Regarding claim 11, Stump (in view of Bhai) teaches the circumstances of interest are those under which execution of the stowage command is contraindicated (Bhai, the lockout key 58 disposed on a user interface once activated prevents unauthorized commands until it is deactivated). 
Regarding claim 12, Stump (in view of Bhai) teaches the support assembly includes: a tether (Stump, lifting cable 70) which is retractable and deployable relative to the hoist module (Stump, winch 80 winds or unwinds lifting cable 70 in order retract or deploy patient lift 20); and a slingbar (Stump, single support bar 60) attached or attachable to a free end of the tether.
Regarding claim 13, Stump (in view of Bhai) teaches wherein the control system is adapted to enable the user to issue the stowage command by way of one of: a) operation of an interface element dedicated to issuance of the stowage command (Stump, operation of the up/down switch 314 moves the patient lift in the upward direction until it is raised to a level considered to be out of the way and thus stowed); b) operation of at least one shared interface element in a way not compatible with issuance of the operational command (Bhai, having lockout key 58 activated prevents further commands from being carried out); or c) concurrent operation of two or more interface elements, whose nonconcurent operation does not constitute issuance of the stowage command. Examiner notes at least two of the conditions are met thereby meeting the limitations of the claim. 
Regarding claim 15, Stump discloses a lift system for a care recipient comprising: a hoist module (winch 80 and power box 100); a support assembly (lift 20) which is movable relative to the hoist module; and a control system (circuit protector 128, contains switching circuitry) comprising a user interface (switch box 110) adapted to enable a user to: a) issue an operational command which causes the support assembly to move to an operational destination (switch 314 has a down command, see controller 310 which is similar to switch box 110 in FIG. 8); b) issue a stowage command which causes the support assembly to move to a stowage destination (switch 314 has an up command, see controller 310 which is similar to switch box 110 in FIG. 8). Stump does not explicitly disclose the control system also adapted to: A1) disregard the issued stowage command provided at least one contraindication condition is satisfied, the at least one contraindication condition including the user interface being out of reach of the user (reel 130 enables level of switch box 110 to be altered placing said switch box out of person’s reach for use); or A2) not disregard the issued stowage command provided at least one non-contraindication condition is satisfied, and/or B) encumber issuance of the stowage command (it should be noted however, that Stump discloses moving switch box away from a user’s reach via reel 130 achieves this as a means of encumbrance to issue commands in general). Bhai, however, discloses a head of bed angle mounting, calibration, and monitoring system comprising a user interface (see FIG. 2) further comprising a lockout key that is activatable by a caregiver to prevent unauthorized users from activating or deactivating the head of the bed monitoring system or other caregiver-controllable bed functions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Stump with the lockout key of Bhai in order to facilitate a means of disregarding unauthorized commands given on a user interface.

Claims 16, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stump, in view of Bhai, and further in view of Brulotte et al. (US 20170360635 A1), herein referred to as Brulotte.
Regarding claim 16, Stump discloses lift system for a care recipient comprising: a hoist module (winch 80 and power box 100); a support assembly (patient lift 20) which is movable relative to the hoist module; and a control system (circuit protector 128, contains switching circuitry) which includes one or more operational interface elements (on/off switch 312 and up/down switch 314, examiner notes control interface of switch box 110 is similar to wireless remote control 310 since it requires the device to be turned on in order to operate up and down switches) adapted to enable a user to issue a first operational command to increase elevation of the support assembly and a second operational command to decrease elevation of the support assembly (up/down switch 314 operates to raise and lower the patient lift 20). Stump does not explicitly teach the first operational command and the second operational command each remaining in effect only as long as the user maintains actuation of the interface element. However, switches having a neutral bias are old and known in the art where holding either the up or down switch is required in order to maintain actuation of the lift. Furthermore, Brulotte can be relied upon to teach pressing buttons until a desired height is achieved (see para. [0079], lift or up button 162 of the handheld controller 160 is pressed until both straps 112, 114 are fully retracted to their highest limit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Stump with the controls of Brulotte in order to raise and lower the height of the sling. Stump does not explicitly teach the control system also adapted to enable the user to issue a stowage command which, upon being issued, does not require sustained action on the part of the user to remain in effect, wherein the stowage command is disregarded when the one or more operational interface elements are out of reach of the user. Bhai, however, discloses a head of bed angle mounting, calibration, and monitoring system comprising a user interface (see FIG. 2) further comprising a lockout key that is activatable by a caregiver to prevent unauthorized users from activating or deactivating the head of the bed monitoring system or other caregiver-controllable bed functions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Stump with the lockout key of Bhai in order to facilitate a means of disregarding unauthorized commands given on a user interface.
Regarding claim 17, 21, and 22, Stump (in view of Brulotte, and further in view of Bhai) teaches (claim 17) the one or more operational interface elements includes a first operational interface element adapted to enable issuance of the first operational command and a second operational interface element adapted to enable issuance of the second operational command, or (claim 21) wherein the one or more operational interface elements includes a stowage interface element by way of which the one or more operational interface elements is adapted to enable issuance of the stowage command, and which is dedicated to enabling issuance of the stowage command, or (claim 23) wherein the one or more operational interface elements includes a stowage interface element which differs from other ones of the one or more operational interface elements and by way of which the stowage interface element is adapted to enable issuance of the stowage command. Examiner notes Stump teaches a control interface that performs commands when the controller is activated and Bhai teaches a lockout key on a user interface that when activated, ignores requests from unauthorized users until deactivated thus considered a means of encumbrance where the combination teaches the limitations of the claim.

Response to Arguments
Applicant’s arguments, filed 10/6/2022, with respect to the rejection(s) of claim(s) 1 and 15 under 35 U.S.C. §102, and 16 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bhai.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient lift systems relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Stump, Brulotte, and Bhai.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/19/2022